                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    RYAN PHAN,                                           CASE NO. 19-cv-05713-YGR
                                   9                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO REMAND
                                  10              vs.
                                                                                             Re: Dkt. No. 11
                                  11    COSTCO WHOLESALE CORPORATION,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Plaintiff Ryan Phan brings this personal injury and premises liability action against
                                  14   defendant Costco Wholesale Corporation (“Costco”) seeking to recover for injuries sustained and
                                  15   wages lost after plaintiff slipped and fell at a Costco gas station. (Dkt. No. 1.) Plaintiff originally
                                  16   filed his complaint in the California Superior Court, County of Alameda, Case No. RG-19007662.
                                  17   (Id.) Defendants later removed the action to this Court. (Id.)
                                  18          Now pending before the Court is plaintiff’s motion to remand this action back to state
                                  19   court. (Dkt. No. 11.) Having carefully considered the pleadings and the papers submitted, and for
                                  20   the reasons set forth more fully below, the Court hereby DENIES the motion.1
                                  21                                                  *****
                                  22          Under 28 U.S.C. section 1441(a), “any civil action brought in a [s]tate court of which the
                                  23   district courts of the United States have original jurisdiction, may be removed by [a] defendant . . .
                                  24   to [a federal] district court[.]” See Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 977
                                  25   (9th Cir. 2013) (“A defendant may remove to federal district court an action first brought in state
                                  26   court when the district court would have original jurisdiction[.]”). As is relevant here, federal
                                  27
                                              1
                                                 Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                  28
                                       finds the motion appropriate for decision without oral argument.
                                   1   courts have original jurisdiction over cases in which there is complete diversity of citizenship

                                   2   between the parties. 28 U.S.C. § 1332. “A civil action otherwise removable solely on the basis of

                                   3   [diversity] may not be removed if any of the parties in interest properly joined and served as

                                   4   defendants is a citizen of the [s]tate in which such action is brought.” 28 U.S.C. § 1441(b)(2).

                                   5           To protect the jurisdiction of state courts, removal jurisdiction must be strictly construed in

                                   6   favor of remand. Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005) (citing

                                   7   Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941)). Thus, if there is any doubt as

                                   8   to the right of removal, the case should be remanded. See Ethridge v. Harbor House Rest., 861

                                   9   F.2d 1389, 1393 (9th Cir. 1988). “The party seeking removal bears the burden of establishing

                                  10   federal jurisdiction.” Id.

                                  11           Here, plaintiff objects to removal on two grounds. First, plaintiff contends that diversity

                                  12   jurisdiction does not exist because while plaintiff is a California citizen, Costco has not established
Northern District of California
 United States District Court




                                  13   that it is a citizen of a state other than California. For purposes of diversity jurisdiction, a

                                  14   corporation is deemed a citizen of every state by which it has been incorporated and the state

                                  15   where it has its principal place of business. 28 U.S.C. § 1332(c)(1). A corporation’s principal

                                  16   place of business is normally “the place where the corporation maintains its headquarters—

                                  17   provided that the headquarters is the actual center of direction, control, and coordination, i.e., the

                                  18   ‘nerve center[.]’” Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010). In support of its opposition,

                                  19   Costco offers substantial evidence, including corporate formation and registration documents filed

                                  20   with the states of California and Washington, which show that Costco is incorporated in and

                                  21   maintains its principal place of business in Washington.2 Costco thus has satisfied its burden of

                                  22

                                  23           2
                                                 Specifically, Costco requests judicial notice of (1) an Amended Statement of
                                       Designation by a Foreign Corporation, filed with the California Secretary of State, which states
                                  24
                                       that Costco is “organized and exist[s] under the laws of Washington”; (2) Costco’s Articles of
                                  25   Incorporation, issued by the Washington Secretary of State; (3) Costco’s Statement of
                                       Information, filed with the California Secretary of State, which shows that Costco’s “principal
                                  26   executive office” and the office of three high-level officers is located in Washington; and (4)
                                       Costco’s Business Information, appearing on the Washington Secretary of State’s website, which
                                  27   shows that Costco’s “principal office” is located in Washington. (Dkt. No. 13-2.) Each of these
                                       documents is a public record maintained on a government website. Thus, the Court GRANTS
                                  28
                                       Costco’s request for judicial notice as to these four documents. See Fed. R. Evid. 201(b)(2) (“The
                                                                                          2
                                   1   establishing that it is a citizen of Washington, not California, and thus, that complete diversity

                                   2   exists between the named parties.3

                                   3          Second, plaintiff argues that the “Doe” defendants likely are California citizens, which

                                   4   would destroy diversity. For purposes of removal, however, “the citizenship of defendants sued

                                   5   under fictitious names shall be disregarded.” 28 U.S.C. 1441(b); Soliman v. Philip Morris Inc.,

                                   6   311 F.3d 966, 971 (9th Cir. 2002) (“The citizenship of fictious defendants is disregarded for

                                   7   removal purposes and becomes relevant only if and when the plaintiff seeks leave to substitute a

                                   8   named defendant”). Thus, the assumed citizenship of “Doe” defendants not named in this action

                                   9   does not destroy diversity.4

                                  10          For the foregoing reasons, plaintiff’s motion to remand is DENIED.5

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: November 15, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  14                                                        UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20   court may judicially notice a fact that is not subject to reasonable dispute because it . . . can be
                                       accurately and readily determined from sources whose accuracy cannot reasonably be
                                  21   questioned.”). Costco’s request for judicial notice of documents filed in this case in state court is
                                  22   DENIED as moot.

                                  23
                                              3
                                                Plaintiff’s argument that “Costco stores are located in virtually every city in California”
                                       has no bearing on Costco’s citizenship.
                                  24          4
                                                 Plaintiff contends that he propounded discovery asking for names of employees who
                                  25   witnessed the slip-and-fall because he intended to add them as defendants, and Costco’s removal
                                       of this case days before the discovery responses were due constitutes “bad faith.” The Court sees
                                  26   no evidence of bad faith, however. Costco has offered evidence of the parties’ meet and confer
                                       efforts, which suffice to explain the timing of the removal.
                                  27
                                              5
                                                Because removal was proper, plaintiff is not entitled to fees and costs incurred in
                                  28
                                       connection with bringing this motion.
                                                                                       3
